Citation Nr: 1825732	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen the service-connection claim for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to October 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The service-connection claim for a low back disorder was initially denied in a November 1979 rating decision.  The Veteran did not appeal the November 1979 decision or submit new and material evidence within one year of the decision, and the decision thus became final.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

Since that decision, new and material evidence has been associated with the claims file; in particular, a VA examination report and the Veteran's various statements detailing continuity of back symptomatology since service.  Accordingly, this claim is reopened.


FINDINGS OF FACT


1. In an unappealed November 1979 rating decision, the RO denied the service-connection claim for a low back disorder.

2. The evidence received since the November 1979 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim for a low back disorder.

3.  The competent and probative evidence of record indicates that the Veteran's low back disorder, diagnosed as thoracolumbar strain with degenerative spondylosis and mild degenerative joint space narrowing L4 through S1, had its onset in service.

CONCLUSIONS OF LAW

1. The November 1979 rating decision denying service connection for a low back disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence sufficient to reopen the Veteran's service-connection claim for a low back disorder has been submitted; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for service connection for thoracolumbar strain with degenerative spondylosis and mild degenerative joint space narrowing L4 through S1 are met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C. § 1101. With respect to the current appeal, that list includes arthritis.  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his low back disorder originated in service, with initial injury in 1975, and continued, chronic low back problems since that injury.

The Veteran's service treatment records reflect that he complained of low back pain for 10 days in May 1975.  He was assessed with strain.  No abnormalities with respect to the spine were noted on September 1975 discharge examination.

Following service, on VA examination in September 1979, the Veteran reported that he was struck in the back in service in 1975 with a chair or table during an altercation.  He was seen at that time and examined, but no treatment was recommended.  He stated that his back was sore for about a month and finally because asymptomatic.  However, since that time, he continued to have low back pain, precipitated by bending or lifting.  He was seen by a physician only once in 1977 after he injured his back at work.  He was told that he had pulled muscles and was treated with muscle relaxers and exercises.

After examination and x-ray, the examiner diagnosed chronic lumbosacral strain by history, intermittently symptomatic with mild degenerative disc disease L4-5 on x-ray.

In April 1984, the Veteran reported that he was involved in an automobile accident in October 1983.  He stated that he did not notice any injury at the time, but later started noticing pain in his neck and back.  Past history revealed that he injured his low back in service in 1975.

After examination, the treating physician indicated that he felt that the Veteran was having symptoms in his back from a strain, but he could not relate this to any injury of October 1983 since he denied having symptoms until February 1984.  He thought that any injury from October 1983 would have caused symptoms at least in a few days following the injury, even if it did not occur on the day of the injury.

An October 1984 report from the Dailey Clinic reflects that the Veteran was seen for complaint of back pain and evaluated for a worker's compensation injury.  It was noted that his job involved repeated lifting of rough cast hubs weighing approximately 40 pounds, and caused him to develop a tearing and deterioration of the strands of fibers throughout the disc and slightly muscle of the disc.  The treating chiropractor expressed that the Veteran had developed a general and gradual dyscopathy.

An April 1985 treatment report reflects that the Veteran complaints of pain in the neck and mid-back immediately following an automobile accident.  He was assessed with acute traumatic cervicothoracic sprain.

On VA examination in August 1985, the Veteran stated that he initially experienced back pain in service in 1975 as a result of being struck during an altercation.  Throughout the years, he experience occasional flare-ups.  He had a history of re-injury to his back in 1978 and again in 1984.  Since the re-injury, he frequently experience back pain.  

X-ray of the spine revealed some mild narrowing a L4-L5 and L5-S1 with the diagnosis of minimal degenerative changes.  The examiner diagnosed chronic lumbosacral strain, symptomatic, with minimal degenerative changes on x-ray.

In August 1985, the Veteran reported chronic low back pain since 1975 with occasional flare-ups.  X-ray revealed disc space narrowing at L4-L5 and probably L5-S1.  

On VA treatment in September 1986, the Veteran continued to report low back pain and was assessed with low back pain.

An August 1995 VA treatment report reflects complaint of chronic back pain due to old injury.  In December 1997, the Veteran reported problems with low back pain since 1975.

On VA QTC examination in April 2014 , the Veteran reported onset of symptoms in approximately 1976 or 1977 that had worsened since onset.  

X-ray revealed minimal degenerative spondylosis with mild degenerative joint space narrowing L4 through S1.

After interview and physical examination, the examiner diagnosed thoracolumbar spine strain and noted a date of diagnosis of 1975.  She determined that it is less likely than not that the Veteran's back injury was incurred in or caused by the complaints of back pain that occurred in 1975.  She noted that there was only one entry in service in May 1975, and there was no mention of any back problems on separation.  The examiner further noted that there was no mention of back problems until April 1984, after an automobile accident.  There was no continuity of care until 9 years after service, and it involved an accident during which the Veteran hurt his back again.

In various written statements, the Veteran reported onset of chronic back pain in service that worsened over time.  He expressed that he had various episodes after service but did not always seek treatment.

In sum, the record reflects complaint and treatment of back strain in service, and post-service diagnosis of arthritis.  Post-service treatment records and examination reports dated as early as 1979 reflect the Veteran's consistent report of symptoms since the 1975 injury.  Given this documentation as to initial injury and consistent reports of chronic symptoms since the in-service injury, the Board finds the Veteran's reports as to the onset of symptoms in service, as well as the continuity of his symptoms since service, to be credible.  Thus, the Board finds that both and in-service incurrence and continuity of symptomatology since service, is established.  

In so finding, the Board acknowledges the post-service findings of re-injury and the negative VA opinion of record.  However, the examiner provides contradictory findings, in that she found that the claimed low back was not related to the 1975 in-service injury, but then noted a date of diagnosis of 1975.  In addition, the examiner did not address the 1979 VA examinations findings, as well as the Veteran's consistent report of back problems since service found in various treatment records over the years as well as in written statements.  Accordingly, the Board finds his opinion of little probative value and insufficient to establish that the current low back disorder is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Given the notation of back injury in-service, continued back complaints and treatment since service, the post-service diagnosis of arthritis, and the Veteran competent and credible  reports that his low back symptoms began in and continued since service, the Board finds that the Veteran's low back disorder, diagnosed as thoracolumbar strain with degenerative spondylosis and mild degenerative joint space narrowing L4 through S1, had its onset during service and is etiologically related to service.  Service connection is therefore warranted. 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d at 1331.


ORDER

Entitlement to service connection for thoracolumbar strain with degenerative spondylosis and mild degenerative joint space narrowing L4 through S1 is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


